Totten, J.,
delivered the opinion of .the court.
The defendant, Mitchell, an overseer of a road, was indicted and convicted for not keeping- the road in proper repair.
1. He removed, after his appointment, from the bounds of that road into the bounds of another. This is no excuse; he should have returned the order of his appointment, and moved the court, for sufficient cause, to discharge him from his office.
Having failed to do so, he remained liable to perform its duties, no other overseer being appointed.
2. The order did not specify the bounds within which persons were subject to work under said overseer; but it *555says be was “ to have tbe same list and bounds of bands that worked under James Taylor, late overseer.” Tbis made tbe former order a part of tbe present order, and is sufficiently certain; and besides, tbe proof shows that tbe overseer “proceeded to tbe performance of tbe duties of bis office,” and that is a waiver of any irregularity in tbe order, if, in fact, one existed; 1819, ch. 26 § 3.
Affirm tbe judgment.